Citation Nr: 0936932	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-35 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II. 

2.  Entitlement to service connection for diabetic neuropathy 
of the right upper extremity.  

3.  Entitlement to service connection for diabetic neuropathy 
of the left upper extremity.  

4.  Entitlement to service connection for diabetic neuropathy 
of the right lower extremity.  

5.  Entitlement to service connection for diabetic neuropathy 
of the left lower extremity.  

6.  Entitlement to service connection for a skin disorder, to 
include actinic keratosis.  

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to an increased (compensable) evaluation for 
residuals of an injury to the right testicle. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1958 to June 1961.  

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a June 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.  

The Veteran appeared at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in July 2009.  A 
transcript of the hearing is of record.  

The issue of entitlement to an increased evaluation for 
residuals of a right testicle injury is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if certain action is required on 
his part.  


FINDINGS OF FACT

1.  The time period when the Veteran was in Vietnam, from 
September 1969 to June 1970, was not a period of active 
service; he was employed by a civil contractor.  

2.  There is no competent evidence that any current diabetes 
mellitus is due to any disease or injury in service or is of 
service origin.

3.  There is no competent evidence that the Veteran currently 
has diabetic neuropathy of any upper or lower extremity due 
to any disease or injury in service or which is of service 
origin.

4.  There is no competent evidence that any current skin 
disorder, to include actinic keratosis, is due to any disease 
or injury in service or is of service origin.

5.  There is no competent evidence that any current hearing 
loss is due to any disease or injury in service or is of 
service origin.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Diabetic neuropathy of the right upper extremity was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Diabetic neuropathy of the left upper extremity was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  Diabetic neuropathy of the right lower extremity was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  Diabetic neuropathy of the left lower extremity was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  A skin disorder, to include actinic keratosis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.

7.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  The Board notes 
that in a March 2006 letter, the RO provided the Veteran with 
notice that informed him of the evidence needed to 
substantiate entitlement to service connection.  The letter 
also told him what evidence he was responsible for obtaining 
and what evidence VA would undertake to obtain.  The letter 
also told him to submit relevant evidence in his possession.

The above letter also told the Veteran that to substantiate 
the claim there must be evidence of a current disability and 
a link between the disability and service.

The Veteran was not provided notice with regard to disability 
rating and effective date elements of the claim.  As the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Such was the case here.  

All available treatment records have been obtained.  No other 
relevant records have been identified.  

As to the necessity for examinations, the Board notes that in 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Examinations are not warranted under 38 U.S.C. § 5103A(d) 
because there is no competent evidence that any of the 
Veteran's claimed disorders are related to service and there 
is other sufficient medical evidence of record to make a 
decision.  As such, VA medical examinations are not 
necessary.  Therefore, no further action is necessary to 
assist the claimant with the claim.


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Certain chronic diseases, such as diabetes mellitus, organic 
disorders of the nervous, to include sensorineural hearing 
loss, will be presumed to have been incurred in service if 
they become manifest to a degree of ten percent or more 
within one year of the Veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As it relates to the issues of service connection for 
diabetes mellitus, diabetic neuropathy of all four 
extremities, and actinic keratosis, the Board notes that one 
of the bases for the Veteran's claim is the theory that 
service connection is warranted based on a special 
presumption regarding exposure to herbicide agents.  
Specifically, under the provisions of 38 C.F.R. § 3.309(e), 
if a Veteran was exposed to an herbicide agent, including 
Agent Orange (AO), during active military, naval, or air 
service and has a disease listed in 38 C.F.R. § 3.309(e), 
such disease shall be service connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The diseases listed shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6).

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

Also, the Department of Defense (DoD) has confirmed that the 
herbicide, Agent Orange, was used from April 1968 through 
July 1969 along the Korean DMZ to defoliate the fields of 
fire between the front line defensive positions and the south 
barrier fence.  The treated area was a strip of land 151 
miles long and up to 350 yards wide from the fence to north 
of the civilian control line. There is no indication that the 
herbicide was sprayed in the DMZ itself.  Both the 2nd and 
7th Infantry Divisions, United States Army, had units in the 
affected area at the time AO was being used.  Field 
artillery, signal, and engineer troops also were supplied as 
support personnel during the time of the confirmed use of AO.  
The estimated number of exposed personnel is 12,056.  If it 
is determined that a veteran who served in Korea during this 
time period belonged to one of the units identified by DoD, 
then it is presumed that he or she was exposed to herbicides 
containing AO, and the presumptions outlined in 38 C.F.R. 
§ 3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C; see also Veterans Benefits 
Administration (VBA) "Fact Sheet" distributed in September 
2003.

With regard to the Veteran's claim that service connection is 
warranted as a result of exposure to AO while in Vietnam, the 
Board notes that he was employed by a private defense 
contractor when in Vietnam from September 1969 to June 1970.  
He has submitted statements from family members and a friend 
attesting to this fact.  Moreover, at his July 2009 hearing, 
the Veteran testified that he was not on active duty when in 
Vietnam during the time period from September 1969 to June 
1970.  Furthermore, as noted above, the Veteran's only period 
of active service occurred from July 1958 to June 1961.  
Although his service included time in Korea, the time period 
in question was prior to the time of spraying any herbicides 
in Korea.  In addition, the Veteran has not indicated that he 
was exposed to any herbicide spray while in Korea or stated 
that his current claimed disorders of diabetes mellitus, 
diabetic neuropathy of all four extremities, or actinic 
keratosis arise as a result of exposure to herbicide agents 
while stationed in Korea.  Thus, the presumptions of service 
connection based upon exposure to AO are not for application 
as the Veteran was not on active military service at the time 
of his claimed exposure.  That he was employed by a defense 
contractor, issued a "GS 13" rating, and performed work for 
the military has no bearing on this matter.


Diabetes Mellitus

A review of the Veteran's service treatment records reveals 
that there were no complaints or findings of diabetes 
mellitus during service.  At the time of the Veteran's May 
1961 service separation examination, urinalysis testing was 
negative for sugar and albumin.  CMF-Serology testing 
revealed no reaction 

At the time of a September 1961 VA examination, there were no 
findings of diabetes mellitus and the Veteran did not report 
any symptoms which could be attributed to diabetes mellitus.  

There is also no evidence of diabetes mellitus in the years 
immediately following service.  The Board notes that the 
Veteran, at his June 2009 hearing, testified as to having 
been diagnosed with diabetes mellitus in 2004, many years 
after service.  He also indicated that he was treated for low 
blood sugar in 1983 or 1984, also many years after service.  

As noted above, the Veteran has expressed his belief that 
current diabetes mellitus is related to exposure to AO in 
Vietnam, which was not during a period of active military 
service.  Therefore, consideration of presumptive service 
connection based on such exposure is not warranted.  

There is no other basis on which to grant service connection 
for diabetes mellitus, first manifested decades after the 
Veteran was discharged from service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  There is also no opinion beneficial to the 
Veteran's claim.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for diabetes mellitus and the benefit-of-
the-doubt doctrine is not for application.


Diabetic Neuropathy of the Upper and Lower Extremities

A review of the Veteran's service treatment records reveals 
that there were no complaints or findings of neuropathy of 
any extremity during service.  At the time of the Veteran's 
May 1961 service separation examination, normal findings were 
reported for the upper and lower extremities, to include the 
feet.  Neurological testing was also reported as normal at 
that time.  

At the time of a September 1961 VA examination, normal 
findings were reported for the musculoskeletal system, to 
include the feet, with the exception of a scar on the left 
index finger.  Normal findings were also reported for the 
nervous system at that time.  

There is also no evidence of any type of neuropathy in the 
years immediately following service.  The Board notes that 
the Veteran, at his June 2009 hearing, testified as to having 
developed diabetic neuropathy in conjunction with his 
diabetes mellitus, which arose as a result of exposure to AO 
in service.  

The Veteran has expressed his belief that he currently has 
diabetic neuropathy of all four extremities resulting from 
his diabetes mellitus related to exposure to AO in Vietnam.  
As indicated above, this not a period of active service.  As 
such, consideration of presumptive service connection based 
on such exposure is not warranted.  

There is no other basis on which to grant service connection 
for diabetic neuropathy, claimed as a result of diabetes 
mellitus, first manifested decades after the Veteran was 
discharged from service.  See Maxson v. West, supra.  There 
is also no opinion beneficial to the Veteran's claim.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for diabetic neuropathy of any upper or 
lower extremity and the benefit-of-the-doubt doctrine is not 
for application.


Skin Disorder

A review of the Veteran's service treatment records reveals 
that he was seen with complaints of pruritis and blotchy 
eruptions on his chest in August 1960.  It was the examiner's 
impression that the Veteran had mild dermatitis and pruritis 
probably secondary to heat and perspiration.  

No further complaints or findings of skin problems were noted 
during the remainder of the Veteran's period of service.  At 
the time of the Veteran's May 1961 service separation 
examination, normal findings were reported for the skin.  
Normal findings for the Veteran's skin were also reported at 
the time of a September 1961 VA examination.  The Veteran was 
noted to have a small lipoma of the abdominal wall in the 
right upper quadrant which was asymptomatic.  

There is also no evidence of any type of skin condition in 
the years immediately following service.  The Board notes 
that the Veteran, at his June 2009 hearing, testified that he 
was not treated for actinic keratosis during his period of 
active service.  He indicated that it was his belief that his 
current skin disorder was related to his exposure to AO while 
in Vietnam.  He reported that his skin problems were first 
treated in 2005 and that he first noticed them in 1985 or 
1986 after he started cutting his hair shorter.  

Service connection is not warranted for a skin disorder.  
While the Board notes that the Veteran was diagnosed as 
having dermatitis and pruritis on one occasion during 
service, there were no reports or findings of skin problems 
at the time of his separation from service.  There were also 
no findings of skin problems in the years immediately 
following service.  Moreover, the Veteran testified that it 
was his belief that his current problems were related to his 
exposure to AO during his period of time in Vietnam, which is 
not a period of active service.  He further indicated that he 
did not notice any problems with his skin until the mid 
1980's.  Although the Veteran has currently been diagnosed as 
having keratosis, there has been no competent medical 
evidence submitted or received indicating that the inservice 
diagnosis of dermatitis and pruritis and the keratosis 
diagnosed subsequent to service were related.  

The Veteran would be competent to report a continuity of 
symptomatology but this must be weighed against the 
contemporaneous record which fails to document a continuity 
of symptomatology.  The Veteran has also not reported a 
continuity of symptomatology to VA examiners.

Of course, service connection can be granted for a condition 
first diagnosed after service, but there is no competent 
medical evidence of record demonstrating a link between any 
current skin disorder and the Veteran's period of service.

There is no other basis on which to grant service connection 
for a skin disorder, to include actinic keratosis, first 
manifested decades after the Veteran was discharged from 
service.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a skin disorder, to include actinic 
keratosis, and the benefit-of-the-doubt doctrine is not for 
application.


Hearing Loss

A review of the Veteran's service treatment records reveals 
that there were no complaints or findings of hearing loss 
during service.  At the time of the Veteran's May 1961 
service separation examination, normal findings were reported 
for the ears and the Veteran had 15/15 hearing on whispered 
voice testing. 

At the time of a September 1961 VA examination, the Veteran 
did not report having any hearing loss problems.  The Veteran 
was noted to have 20/20 conversational speech, indicating 
normal hearing.  

There is also no evidence of hearing loss in the years 
immediately following service.  The Board notes that the 
Veteran, at his June 2009 hearing, testified as to having 
been exposed to loud explosions when working as a military 
police officer while in Korea during a student rebellion.  He 
noted that students were firing guns and other weapons within 
twenty to thirty feet of his post and that this lasted for a 
2 to 3 month period.  He stated that they were not given any 
ear protection for this.  The Veteran indicated that it 
started as tinnitus and then progressed to hearing loss.  He 
testified that he had not been exposed to any noisy 
environments subsequent to service.  The Veteran reported 
that he had not been afforded an audiogram.  He further 
testified that he had only noticed a hearing loss one to two 
years prior to the hearing.  He also stated that no physician 
had related any hearing loss to his period of service.  

While the Veteran has expressed his belief that current 
hearing loss is related to his period of service, he, as a 
lay person, is not competent to opine as to medical etiology 
or to render medical opinions.

There is no other basis on which to grant service connection 
for hearing loss, first manifested many years after the 
Veteran was discharged from service.  See Maxson v. West, 
supra.  There is also no opinion beneficial to the Veteran's 
claim.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hearing loss and the benefit-of-the-
doubt doctrine is not for application.


ORDER

Service connection for diabetes mellitus is denied. 

Service connection for diabetic neuropathy of the right upper 
extremity is denied.  

Service connection for diabetic neuropathy of the left upper 
extremity is denied.  

Service connection for diabetic neuropathy of the right lower 
extremity is denied.  

Service connection for diabetic neuropathy of the left lower 
extremity is denied.  

Service connection for a skin disorder, to include actinic 
keratosis, is denied.

Service connection for hearing loss is denied.  


REMAND

At the time of his July 2009 hearing, the Veteran indicated 
that the symptomatology associated with his right testicle 
injury had increased in severity since the time of his last 
VA examination, performed in April 2006.  VA is obliged to 
afford a veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability. 
VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide 
an opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  An additional VA 
examination to determine the extent of any current right 
testicle injury residuals is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA and private 
medical records pertaining to the right 
testicle disability not already on file 
are obtained for inclusion in the record.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected right 
testicle injury residuals.  All indicated 
tests and studies are to be performed and 
all findings are to be reported in 
detail.  The claims folder should be made 
available to the examiner.  The examiner 
should comment on the appearance of the 
testes and any other residuals resulting 
from the right testicle injury.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a SSOC 
and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


